     Case 1:20-cv-01842-SHR-EB Document 37 Filed 03/17/21 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JULIO CHRISTIAN,                      :
    Plaintiff                         :
                                      :            No. 1:20-cv-1842
           v.                         :
                                      :            (Judge Rambo)
MARK GARMAN, et al.,                  :
   Defendants                         :

                                 ORDER

     AND NOW, on this 17th day of March 2021, in accordance with the

Memorandum issued concurrently with this Order, IT IS ORDERED THAT:

     1. Defendants’ motion to dismiss (Doc. No. 19) is GRANTED;

     2. The following claims are DISMISSED WITH PREJUDICE: (1)
        Plaintiff’s claims against Defendant Wolf; (2) his First Amendment
        retaliation and access to the courts claims; (3) his Eighth Amendment
        claims concerning the conditions of confinement imposed as a result of the
        COVID-19 pandemic; and (4) his Fourteenth Amendment due process
        claims;

     3. The following claims are DISMISSED WITHOUT PREJUDICE: (1)
        Plaintiff’s Eighth Amendment claims regarding denial of medical care,
        denial of recreation, and denial of a daily snack bag; and (2) his Fourteenth
        Amendment equal protection claims. Plaintiff may file an amended
        complaint with respect to these claims within thirty (30) days of the date
        of this Order. If Plaintiff elects to file an amended complaint, Plaintiff is
        advised to adhere to the standards set forth in the Federal Rules of Civil
        Procedure and the directives set forth by this Court in its accompanying
        Memorandum. Specifically, the amended complaint must be complete in
        all respects. It must be a new pleading which stands by itself without
        reference to the original complaint or any other documents already filed.
        The amended complaint should set forth Plaintiff’s claims in short, concise
        and plain statements as required by Rule 8 of the Federal Rules of Civil
        Procedure. Each paragraph should be numbered. The amended complaint
Case 1:20-cv-01842-SHR-EB Document 37 Filed 03/17/21 Page 2 of 2




   should specify which actions are alleged as to which defendants and
   sufficiently allege personal involvement of the defendant in the acts which
   Plaintiff claims violated his rights. Mere conclusory allegations will not
   set forth cognizable claims;

4. The Clerk of Court is directed to mail Plaintiff a civil rights complaint
   form; and

5. If Plaintiff fails to file an amended complaint within thirty (30) days of the
   date of this Order, the Court will dismiss this action for failure to prosecute
   pursuant to Federal Rule of Civil Procedure 41(b).


                                  s/ Sylvia H. Rambo
                                  United States District Judge




                                     2
